C. Allen, J.
The testator’s gold watch and chain were not included in the first clause of his will, wherein he bequeathed and devised to his wife for life his homestead “with the household furniture, silver ware, musical instruments, books, pictures, horses, carriages, sleighs, harnesses, etc., used in connection therewith.” The watch and chain were not articles of the same kind with any of the things enumerated, and were not used in connection therewith, and are not included in the “ etc.” which the testator added to his particular enumeration of bequeathed articles, and there is no other word or phrase under which they can be considered to be included. The second clause of the will gives the residue of the estate, both real and personal (which includes the watch and chain) to Charles H. Woodcock in trust, directing him to pay over the net income thereof to the testator’s wife during her life; and at her decease, after various dispositions and directions as to specific properties, which do not include the watch and chain, the residue of every name and nature is given to Charles H. Woodcock. During the widow’s life she had the personal use of the watch, and no question arises as to that. She is now dead, and by the will of Lucius Woodcock the title now goes to Charles H. Woodcock, and the disposition which the widow attempted to make of the watch by her will is ineffectual, because she had only a life interest therein.

Decree affirmed.